The opinion of the court was delivered by
Redfield, J.
This action is trespass quare clausum. The plaintiff produced in evidence the charter of Harris Gore, dated October 30, 1801, reciting that the grant of this territory was made by the legislature, February 25, 1782, to Elijah Gore and associates. The plaintiff then offered in evidence a deed from Elijah Gore to Elijah Gore, Jr., dated June 1, 1789, of “ one whole right and share in Harris Gore, so called, in the county of Orange, and was drawn in my name to me.” The defendant insists, that as the deed bears date several years anterior to the date of the charter, no such share had then been drawn to the grantor, and no such land was in esse as purported to be the subject of that conveyance. The recital in the charter, of the time the grant was made by the legislature, is, at least, prima facie evidence of the fact. And the grant by the legislature in 1782 of Harris Gore to certain proprietors, vested, at once, in them the property in such lands, as effectually as when engrossed and spread on the record. But if this were not so, if Elijah Gore had subsequently acquired his title to the land described in his *18deed of warranty to Elijah Gore, Jr., such subsequently acquired title would enure to, and vest in, the grantee, by operation of law, in discharge of the covenants of the deed. This is a familiar, elementary principle. Bawle Cov. 402 ; 2 Washb. Beal Prop. 710. So that Elijah Gore, Jr., was invested with the legal title to the share of Elijah Gore under the charter.
II. It is claimed that Elijah Gore, the grantor in the deed to Zenas and Polly Barney, of the 7th of February, 1821, is not the same person as the grantee in the deed from Elijah Gore to Elijah Gore, Jr., dated June 1, 1789, for the reason that Elijah Gore is described in the former deed as resident of Ellisburgh, Jefferson county, N. Y.; while in the latter deed, his residence is set up as Halifax, Windham county, Vermont. We think that parties in successive deeds constituting a chain of title, of the same name, are presumptively the same person ; and that in this country, there is no intendment that a party in twenty years may not change his residence. Such intendment would be against all experience, and, applied to a migratory people, would work great mischief. Parties identical in name, are presumed to be identical in person, unless such presumption shall be rebutted and overcome. We discover nothing on inspection of the two deeds, to raise a doubt. The deed by Elijah Gore to Elijah Gore, Jr., in which both parties are described as of Halifax, Windham county, Vermont, is presumptively a conveyance from the father to the son. And in the deed of Elijah Gore and others to Barney and wife, the grantees are described as “ heirs at law of Elijah Gore, late of Guilford,” and conveying “ one right of land originally drawn to Elijah Gore, our honored father.” The “ Elijah Q-ore, Jr.” in the first, is presumed to be the son of his grantor, and of the grantee in the charter ; while in the latter deed, that fact is distinctly affirmed. The facts recited in the two deeds rather confirm and strengthen, than rebut, the ordinary presumption.
The questions raised in the two cases being the same, the judgments of the county court in both cases are affirmed.